DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
3. (currently amended) An apparatus comprising a haptic-communication system, said haptic-communication system comprising a haptic element, a fabric that comprises a textile that is integral with said haptic element, and a frame that supports said fabric, wherein a transition of said haptic element between first and second states thereof provides communication between a vehicle and a person who is [[in]] in contact with said haptic element, wherein said haptic communication system provides communication between said person and said vehicle, and wherein said communication comprises communication from said person to said vehicle.

Allowable Subject Matter
Claims 3, 5-7, 9, 10, 12, 14, 15, 17-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to communication between a vehicle’s occupant and the vehicle.  The prior art fail to teach or anticipate the independent claims obvious.
Regarding independent claims 3 and 5:  “haptic communication system provides communication between said person and said vehicle, and wherein said communication comprises communication from said person to said vehicle”, in combination with other limitations of the claim.
Regarding independent claim 9:  “a sensor for sensing mechanical work carried out on said haptic element by a person in a vehicle, wherein said sensor is on a frame of the vehicle’s seat and performing mechanical work on said fabric causes said sensor to sense said work and to provide a signal that causes said vehicle to be steered in a particular direction that corresponds to said work”, in combination with other limitations of the claim.
Regarding independent claim 14:  “a sensor for sensing mechanical work carried out on said haptic element by a person in a vehicle, wherein said frame comprises a frame of a steering interface of the vehicle operating in a first driving mode, wherein said sensor is disposed on said frame, and wherein said sensor senses work performed on said fabric and, in response, provides a signal that causes said vehicle to cease operating in said first driving mode and to commence operation in a second driving mode”, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        7/20/22